Cite as 2014 Ark. App. 718

                   ARKANSAS COURT OF APPEALS
                                         DIVISION II
                                        No. CR-14-245


JOHN EARL ADAMS                                    Opinion Delivered   December 17, 2014
                                 APPELLANT
                                                   APPEAL FROM THE PULASKI
V.                                                 COUNTY CIRCUIT COURT,
                                                   SEVENTH DIVISION
                                                   [NO. 60CR-13-919]
STATE OF ARKANSAS
                                   APPELLEE        HONORABLE BARRY SIMS, JUDGE

                                                   AFFIRMED



                             PHILLIP T. WHITEAKER, Judge


          Appellant John Adams appeals from an order of the Pulaski County Circuit Court

sentencing him to a total of nine years’ imprisonment in the Arkansas Department of

Correction. He argues that the sentences imposed by the circuit court exceeded the

maximum sentences that could be imposed and were therefore illegal. We disagree and

affirm.

          Adams entered guilty pleas to five separate felony offenses in August 2008. In those

five cases, the Pulaski County Circuit Court sentenced him to concurrent sentences of

twenty years’ imprisonment, with nine of those years suspended. In July 2010, Adams

pleaded guilty to another felony; for this offense, he was sentenced to six years in prison with

four years suspended. Subsequently, on the same date in March 2013, the State filed petitions
                                  Cite as 2014 Ark. App. 718

to revoke in all six felony cases, alleging that Adams had violated the terms of his suspended

imposition of sentences (SIS) by committing two new counts of theft by receiving. Adams

entered pleas of guilty to the six revocation petitions and to one count of theft by receiving.

The guilty pleas were entered without a negotiated agreement for sentencing. As a result,

the circuit court was to determine the sentence to be imposed.

         The circuit court held a sentencing hearing at which counsel for both the State and

Adams presented arguments pertaining to sentencing. The court sentenced Adams, in the

five cases in which he originally received nine years’ SIS, to nine years in prison; in the one

case in which Adams had been sentenced to four years’ SIS, the court sentenced him to four

years’ imprisonment. The six sentences were ordered to run concurrently, for a total of nine

years.

         On appeal, Adams argues that the sentences imposed by the circuit court were illegal.1

He contends that the longest sentence the circuit court could have imposed upon revocation

was fifty-seven months.

         Sentencing in Arkansas is entirely a matter of statute, which requires our court to

review this question of statutory interpretation de novo. Buckley v. State, 349 Ark. 53, 76

S.W.3d 825 (2002); Ward v. State, 97 Ark. App. 294, 248 S.W.3d 489. Adams relies on


         1
         As an initial point, Adams concedes that his appeal follows a guilty plea, from which
ordinarily no direct appeal may be taken. “However, when the matter appealed is from a
decision which was neither a part of the guilty plea accepted nor part of sentencing, where
sentencing was an integral part of accepting the guilty plea, the appeal is allowed.” Green v.
State, 362 Ark. 459, 463, 209 S.W.3d 388, 341 (2005); see also Hill v. State, 318 Ark. 408, 887
S.W.2d 275 (1994) (appeal from error in sentencing where sentencing hearing was not an
integral part of hearing on the guilty plea).

                                               2
                                 Cite as 2014 Ark. App. 718

Arkansas Code Annotated section 5-4-307(c) (Repl. 2006), which provides that “[i]f a court

sentences a defendant to a term of imprisonment and suspends imposition of sentence as to

an additional term of imprisonment, the period of the suspension commences to run on the

day the defendant is lawfully set at liberty from the imprisonment.” He asserts that, under this

statute, the nine-year periods of SIS began to run on the day he was released from the

Arkansas Department of Correction, or July 7, 2009. Adams pleaded guilty to the revocation

petitions on October 28, 2013. Adams therefore maintains that the time period between July

7, 2009, and October 28, 2013 (four years and three months, or fifty-one months), along

with his original eleven-year sentence of imprisonment, should have been counted against

the original maximum sentences of twenty years for each of his original offenses. Thus, he

concludes that the longest sentence the circuit court could have imposed upon revocation

was fifty-seven months.2

       In making this argument, Adams relies on Chadwell v. State, 80 Ark. App. 133, 91

S.W.3d 530 (2002), and Lyons v. State, 35 Ark. App. 29, 813 S.W.2d 262 (1991). In

Chadwell, this court held that where a circuit court imposes a sentence for a specific number

of years, and suspends a portion of it, the sentence has been imposed, and the suspended

portion begins to run when the defendant is released from confinement. Thus, the circuit

court in that case lacked authority to sentence Chadwell to ten years’ incarceration following

revocation of his SIS, when only eight years remained on his suspended sentence. Chadwell,



       2
      Twenty years (240 months) minus eleven years (132 months) minus 51 months equals
57 months.

                                               3
                                 Cite as 2014 Ark. App. 718

80 Ark. App. at 135–36, 91 S.W.3d at 531. Similarly, in Lyons, this court held that the

appellant could not be required, after revocation, to serve more than the remainder of his

original sentence. Lyons, 35 Ark. App. at 31, 813 S.W.2d at 263.

       Adams’s reliance upon Chadwell and Lyon is misplaced. In both of those cases, the

defendants were convicted prior to the enactment of Act 1569 of 1999, which amended

Arkansas Code Annotated section 5-4-301. Prior to Act 1569, supreme court case law stood

for the proposition that a trial court lost jurisdiction to modify or amend an original sentence

once that sentence was put into execution. See Moseley v. State, 349 Ark. 589, 80 S.W.3d 325

(2002); Bagwell v. State, 346 Ark. 18, 53 S.W.3d 520 (2001). Act 1569, however, specifically

authorized trial courts to modify original court orders and even add penalties to those orders

up to the statutory limits. See Walden v. State, 2014 Ark. 193, 433 S.W.3d 864. In addition,

the Act permitted trial courts to modify sentences during a revocation proceeding if the Act

was in effect at the time the original crime was committed. Id. Following the amendment,

section 5-4-301(d)(2) (Repl. 2006) provides that the “entry of a judgment of conviction does

not preclude . . . [t]he modification of the original order suspending the imposition of

sentence on a defendant or placing a defendant on probation following a revocation hearing

held pursuant to § 16-93-307.”

       Moreover, pursuant to Arkansas Code Annotated section 5-4-309(f)(1)(A) (Repl.

2006),3 “[i]f a court revokes a suspension or probation, the court may enter a judgment of



       3
      Section 5-4-309 was repealed by Act 570 of 2011 and recodified at Arkansas Code
Annotated section 16-93-308 (Supp. 2013).

                                               4
                                 Cite as 2014 Ark. App. 718

conviction and may impose any sentence on the defendant that might have been imposed originally

for the offense of which he or she was found guilty.” (Emphasis added.) Thus, a circuit court

is authorized, following revocation, to modify the original order and impose any sentence

that appellant originally could have been given. Maldonado v. State, 2009 Ark. 432; Whitson

v. State, 2014 Ark. App. 283.

       In the present case, Adams pleaded guilty to Class B, C, and D felony offenses. The

criminal informations in those cases alleged that he was a habitual offender, having been

previously convicted of four or more felonies. Thus, at the time of his guilty pleas, he faced

maximum sentences of forty years for the B felony, thirty years for the C felonies, and fifteen

years for the D felony. See Ark. Code Ann. § 5-4-501(b)(2) (Repl. 2006). The nine-year

sentence imposed by the circuit court following revocation was, therefore, lawfully within

the range of sentences that Adams originally could have been given. Accordingly, the circuit

court did not impose an illegal sentence on Adams.

       Affirmed.

       GLADWIN , C.J., and HIXSON , J., agree.

       Cheryl Barnard, Deputy Public Defender, by: Clint Miller, Deputy Public Defender, for

appellant.

       Dustin McDaniel, Att’y Gen., by: Laura Shue, Ass’t Att’y Gen., for appellee.




                                              5